JUSTICE INGLIS, dissenting: I respectfully dissent. The majority opinion results in a practical miscarriage of justice. The Act was repealed prior to the time the filing was to be completed. Effective January 1, 1984, the failure to file the report on sales of securities no longer affected the availability of the exemption from registration. A reasonable person reading the statute could easily have believed it was no longer necessary to file. The clear legislative intent to ameliorate a very harsh remedy has been abrogated.